DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 20, the prior art of record, specifically Sundararajan et al. (US Patent Application Publication #2018/0213485) teaches a method comprising: receiving, by use of a receiver, a message that configures a set of uplink power control parameters for a serving cell (See abstract). 
 	Li et al. (US 2017/0332386) teaches receiving, by use of the receiver, scheduling information for a first plurality of overlapping uplink transmissions for the serving cell, wherein: the first plurality of overlapping uplink transmissions comprises a first uplink transmission and a second uplink transmission (See abstract; Paragraph [0026]; claim 7). 
 	Aue et al. (US 2011/0143807) teaches the first uplink transmission corresponds to a first uplink transmission beam pattern of a plurality of uplink transmission beam patterns or a first spatial domain transmission filter of a plurality of spatial domain transmission filters; and the second uplink transmission corresponds to a second uplink transmission beam pattern of the plurality of uplink transmission beam patterns or a second spatial domain transmission filter of the plurality of spatial domain transmission filters (Paragraphs 0023 and 0035).   

Dependent claims 2-19 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US Patent #10,912,037) and Ouchi et al. (US Patent #10,548,137).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132